

THIS WARRANT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY. NEITHER THE
ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
Warrant No.: Comp. 6                           Number of Warrant
Shares:  795,000
Date of Issuance: July 17,  2013                             (subject to
adjustment)

______________________________________________________________________________________
 
PLURES TECHNOLOGIES, INC.
A Delaware Corporation
______________________________________________________________________________________
 
Common Stock Purchase Warrant (the “Warrant”)
 
Plures Technologies, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that Dobrinsky Management, Inc.  (the “Initial
Holder”), or its registered assigns (the Initial Holder or such registered
assigns shall be referred to as the “Registered Holder”), is entitled, subject
to the terms set forth below, to purchase from the Company at any time on or
after the Exercise Date and on or before the Expiration Date (as hereinafter
defined), in whole or in part, the number of shares set forth above of the
Company’s common stock, $0.001 par value per share (“Common Stock”), at an
Exercise Price equal to $0.80 per share, subject to adjustments pursuant to
Section 2 herein (the “Exercise Price”).  The shares purchasable upon exercise
of this Warrant are sometimes hereinafter referred to as the “Warrant
Shares”.  “Exercise Date” means any date subsequent to the issuance date hereof
and prior to the Expiration Date on which the Registered Holder elects by
written notice to the Company for this Warrant to become exercisable.
 
    The effectiveness and continuance of this warrant are governed by the terms
of  a consulting agreement of even date herewith between  the Company and the
Initial Holder (the “Consulting Agreement”) , pursuant to which this warrant was
issued and by which it is governed.
 
    1.      Exercise.
 
       (a)           Manner of Exercise.  (i) This Warrant may be exercised by
the Registered Holder, in whole or in part, by surrendering this Warrant, with
the purchase/exercise form appended hereto as Exhibit A duly executed by such
Registered Holder or by such Registered Holder’s duly authorized attorney, at
the principal office of the Company, or at such other office or agency as the
Company may designate in writing, accompanied by payment in full of the Exercise
Price payable in respect of the number of shares of Warrant Shares purchased
upon such exercise.  The Exercise Price may be paid by cash, check, or wire
transfer in immediately available funds, or where a registration statement is in
effect and otherwise permitted by law and provided that a public market for the
Common Stock exists, through a “same day sale” commitment from the Registered
Holder and a broker-dealer that is a member of the Financial Industry Regulatory
Authority of Securities Dealers (a “FINRA Dealer”), whereby the Registered
Holder irrevocably elects to exercise this Warrant and to sell a portion of the
Warrant Shares so purchased to pay for the Exercise Price directly to the
Company.
 

 
 

--------------------------------------------------------------------------------

 

(ii)    At any time prior to the Expiration Date, the Holder may, at its option,
exchange this Warrant, in whole or in part (a "Warrant Exchange"), into the
number of fully paid and non-assessable Warrant Shares determined in accordance
with this Section (a)(ii), by surrendering this Warrant at the principal office
of the Company or at the office of its transfer agent, accompanied by a notice
stating such Holder's intent to effect such exchange, the number of shares of
Warrant Shares to be exchanged (the "Notice of Exchange") and the date on which
the Holder requests that such Warrant Exchange occur (the “Exchange Date”).
Certificates for the Warrant Shares issuable upon such Warrant Exchange and, if
applicable, a new Warrant of like tenor evidencing the balance of the Warrant
Shares remaining subject to the Holder's Warrant certificate, shall be issued as
of the Exchange Date. In connection with any Warrant Exchange, the Holder's
Warrant certificate shall represent the right to subscribe for and acquire (i)
the number of Warrant Shares (rounded to the next highest integer) equal to the
product of (A) the number of Warrant Shares as to which the warrants are being
exercised as specified by the Holder in its Notice of Exchange (the "Total Share
Number") multiplied by (y), a fraction, the numerator of which is the Market
Price (as defined herein) of the Common Stock less the Exercise Price of the
Warrant Shares and the denominator of which is the Market Price per share of
Common Stock. Solely for the purposes of this Section 1(a)(ii), Market Price
shall be calculated on the date on which the form of election to exercise
attached hereto is deemed to have been sent to the Company. For the purpose of
this Section (a)(ii), the phrase "Market Price" at any date shall be deemed to
be the (A) last reported sale price on the last trading day or, in case no such
reported sale takes place on such day, the average last reported sale price for
the last three (3) trading days, in either case as officially reported by the
principal securities exchange on which the Common Stock is listed or admitted to
trading, or, (B) if the Common Stock is not listed or admitted to trading on any
national securities exchange but is listed or quoted upon the Nasdaq Stock
Market (referred to hereinafter as "NASDAQ"), the closing bid price on the last
trading day, or, in case no such reported bid takes place on such day, the
average closing bid price for the last three (3) trading days, as furnished by
NASDAQ or similar organization if NASDAQ is no longer reporting such
information, or (C) if the Common Stock is not listed upon a principal exchange
or quoted on NASDAQ, but quotes for the Common Stock are available in the OTC
Bulletin Board or "pink sheets" the closing bid price on the last trading day,
or, in case no such bid takes place on such day, the average closing bid price
for the last three (3) trading days as furnished on the OTC Bulletin Board or
any other reliable reporting service or (D) in the event the Common Stock is not
traded upon a principal exchange and not listed on NASDAQ and quotes are not
available on the OTC Bulletin Board or any other reliable reporting service, the
price as determined in good faith by resolution of the Board of Directors of the
Company.
 
       (b)           Effective Time of Exercise.  Each exercise of this Warrant
shall be deemed to have been effected immediately prior to the close of business
on the day on which this Warrant shall have been surrendered to the Company as
provided in Section 1(a) above.  At such time, the person or persons in whose
name or names any certificates for Warrant Shares shall be issuable upon such
exercise as provided in Section 1(c) below shall be deemed to have become the
holder or holders of record of the Warrant Shares represented by such
certificates.
 
       (c)           Delivery to Holder.  As soon as practicable after the
exercise of this Warrant, in whole or in part, and in any event within seven (7)
calendar days thereafter, the Company at its expense will cause to be issued in
the name of, and delivered to, the Registered Holder, or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may direct:
 
(i)           a certificate or certificates for the number of shares of Warrant
Shares to which such Registered Holder shall be entitled, and
 
(ii)           in case such exercise is in part only, a new warrant or warrants
(dated the date hereof) of like tenor, calling in the aggregate on the face or
faces thereof for the number of shares of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) above.
 
       (d)           Callable Provision.  The Warrants are not callable and may
not be redeemed by the Company.
 

 
2

--------------------------------------------------------------------------------

 
 
    2.       Adjustments.
 
       (a)           Stock Splits and Dividends.  If the outstanding shares of
the Company’s Common Stock shall be subdivided into a greater number of shares
or a dividend in Common Stock shall be paid in respect of Common Stock, then the
Exercise Price in effect immediately prior to such subdivision or at the record
date of such dividend shall simultaneously with the effectiveness of such
subdivision or immediately after the record date of such dividend be
proportionately reduced.  If the outstanding shares of Common Stock shall be
combined into a smaller number of shares, then the Exercise Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased.  When any
adjustment is required to be made in the Exercise Price, the number of shares of
Warrant Shares purchasable upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Exercise Price in effect immediately prior to such adjustment,
by (ii) the Exercise Price in effect immediately after such adjustment.
          
       (b)           Reclassification, Etc.  In case of any reclassification or
change of the outstanding securities of the Company or of any reorganization of
the Company (or any other corporation the stock or securities of which are at
the time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
holder of this Warrant, upon the exercise hereof at any time after the
consummation of such reclassification, change, reorganization, merger or
conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such holder
would have been entitled upon such consummation if such holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in Section 2(a); and in each such case, the terms of this Section 2
shall be applicable to the shares of stock or other securities properly
receivable after such consummation.
 
       (c)            Adjustment Certificate.  When any adjustment is required
to be made in the Warrant Shares or the Exercise Price pursuant to this Section
2, the Company shall promptly mail to the Registered Holder a certificate
setting forth (i) a brief statement of the facts requiring such adjustment,
(ii) the Exercise Price after such adjustment and (iii) the kind and amount of
stock or other securities or property into which this Warrant shall be
exercisable after such adjustment.
 
    3.     Transfers.
 
       (a)           Unregistered Security.  Each holder of this Warrant
acknowledges that this Warrant and the Warrant Shares have not been registered
under the Securities Act, and agrees not to sell, pledge, distribute, offer for
sale, transfer or otherwise dispose of this Warrant or any Warrant Shares issued
upon its exercise in the absence of (i) an effective registration statement
under the Act as to this Warrant or such Warrant Shares and registration or
qualification of this Warrant or such Warrant Shares under any applicable U.S.
federal or state securities law then in effect or (ii) an opinion of counsel,
reasonably satisfactory to the Company, that such registration or qualification
is not required.  Each certificate or other instrument for Warrant Shares issued
upon the exercise of this Warrant shall bear a legend substantially to the
foregoing effect.
 
       (b)           Transferability.  Subject to the provisions of Section 3(a)
hereof, this Warrant and all rights hereunder are transferable, in whole or in
part, upon surrender of the Warrant with a properly executed assignment (in the
form of Exhibit B hereto) at the principal office of the Company. The Company
shall, upon receipt of a transfer notice and appropriate documentation, register
any Transfer on the Company’s Warrant Register; provided, however, that the
Company may require, as a condition to such Transfer, an opinion reasonably
satisfactory to the Company that said Transfer does not require registration
pursuant one or more exemptions provided under the Securities Act.
 
       (c)           Warrant Register.  The Company will maintain a register
containing the names and addresses of the Registered Holders of this
Warrant.  Until any transfer of this Warrant is made in the warrant register,
the Company may treat the Registered Holder of this Warrant as the absolute
owner hereof for all purposes; provided, however, that if this Warrant is
properly assigned in blank, the Company may (but shall not be required to) treat
the bearer hereof as the absolute owner hereof for all purposes, notwithstanding
any notice to the contrary.  Any Registered Holder may change such Registered
Holder’s address as shown on the warrant register by written notice to the
Company requesting such change.
 

 
3

--------------------------------------------------------------------------------

 
 
   4.        Expiration.  This Warrant (and the right to purchase securities
upon exercise hereof) shall no more than two years from the date of issuance of
this Warrant and is governed by the terms of the Consulting Agreement (the
“Expiration Date”).
 
    5.        Notices of Certain Transactions.  In case:
 
       (a)           the Company shall take a record of the holders of its
Common Stock (or other stock or securities at the time deliverable upon the
exercise of this Warrant) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of stock of any class or any other securities, or to
receive any other right, to subscribe for or purchase any shares of stock of any
class or any other securities, or to receive any other right, or
 
       (b)           of any reclassification of the capital stock of the
Company, or
 
       (c)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company ((a), (b) and (c) of this Section 5 being referred to
herein as a “Liquidation Event”), then, and in each such case, the Company will
mail or cause to be mailed to the Registered Holder of this Warrant a notice
specifying, as the case may be, (i) the date on which a record is to be taken
for the purpose of such dividend, distribution or right, and stating the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reclassification, dissolution, liquidation or winding-up is
to take place, and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or such other stock or securities at the time
deliverable upon such reclassification, dissolution, liquidation or winding-up)
are to be determined.  Such notice shall be mailed at least ten (10) days prior
to the record date or effective date for the event specified in such
notice.  Failure to so notify a holder shall not invalidate any such action.
 
    6.           Reservation of Stock.  The Company will at all times reserve
and keep available out of its authorized but unissued stock, solely for the
issuance and delivery upon the exercise of this Warrant and other similar
Warrants, such number of its duly authorized shares of Common Stock as from time
to time shall be issuable upon the exercise of this Warrant and other similar
Warrants. All of the shares of Common Stock issuable upon exercise of this
Warrant and other similar Warrants, when issued and delivered in accordance with
the terms hereof and thereof, will be duly authorized, validly issued, fully
paid and non-assessable, subject to no lien or other encumbrance other than
restrictions on transfer arising under applicable securities laws and
restrictions imposed by Section 3 hereof.
 
    7.           Exchange of Warrants.  Upon the surrender by the Registered
Holder of any Warrant or Warrants, properly endorsed, to the Company at the
principal office of the Company, the Company will, subject to the provisions of
Section 3 hereof, issue and deliver to or upon the order of such Holder, at the
Company’s expense, a new Warrant or Warrants of like tenor, in the name of such
Registered Holder or as such Registered Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct, calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant or Warrants so surrendered.
 
    8.           Replacement of Warrants.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
 
    9.           Notices.  Any notice required or permitted by this Warrant
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile,
addressed (a) if to the Registered Holder, to the address of the Registered
Holder most recently furnished in writing to the Company and (b) if to the
Company, to the address set forth below or subsequently modified by written
notice to the Registered Holder.
 

 
4

--------------------------------------------------------------------------------

 
 
    10.     No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company.
 
    11.     Representations of Registered Holder.  The Registered Holder hereby
represents and acknowledges to the Company that:
 
       (a)           It understands that this Warrant and the Warrant Shares
will be “restricted securities” as such term is used in the rules and
regulations under the Securities Act and that such securities have not been and
will not be registered under the Securities Act or any state securities law, and
that such securities must be held indefinitely unless registration is effected
(it being acknowledged and agreed by the Company that the Warrant Shares
constitutes “Registrable Securities”) or transfer can be made pursuant to
appropriate exemptions;
 
       (b)           the Registered Holder has read, and fully understands, the
terms of this Warrant set forth on its face and the attachments hereto,
including the restrictions on transfer contained herein;
 
       (c)           the Registered Holder is purchasing for investment for its
own account and not with a view to or for sale in connection with any
distribution of this Warrant and the Warrant Shares and it has no intention of
selling such securities in a public distribution in violation of the federal
securities laws or any applicable state securities laws; provided that nothing
contained herein will prevent the Registered Holder from transferring such
securities in compliance with the terms of this Warrant and the applicable
federal and state securities laws; and
 
       (d)           the Company may affix the following legend (in addition to
any other legend(s), if any, required by applicable state corporate and/or
securities laws) to certificates for shares issued upon exercise of this
Warrant:
 
“These securities have not been registered under the Securities Act of 1933, as
amended.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”
 
    12.          No Fractional Shares.  No fractional shares will be issued in
connection with any exercise hereunder.  In lieu of any fractional shares which
would otherwise be issuable, the Company shall pay cash equal to the product of
such fraction multiplied by the fair market value of one such share on the date
of exercise, as determined in good faith by the Company’s Board of Directors.
 
    13.          Amendment or Waiver.  Any term of this Warrant may be amended
or waived upon written consent of the Company and the holder of this Warrant.
 
    14.          Headings.  The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.
 
    15.   Governing Law.  This Warrant shall be governed, construed and
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law.
 
 
 
 
 
 
 
[Remainder of Page Intentionally Left Blank]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written.
 

 
PLURES TECHNOLOGIES, INC.
 
 
 
 
Signed:    s/ Glenn Fricano                 
 
By:         Glenn Fricano
 
Title:      President

 
 
Company Address:      Plures Technologies, Inc.
5279 Parkside Drive
Canandaigua, NY 14424
Fax:
Phone: (585) 905-0554
Attn:  CEO or President
 
 

 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PURCHASE/EXERCISE FORM
 
To:           PLURES TECHNOLOGIES, INC. Dated:_________________
 
The undersigned holder, pursuant to the provisions set forth in the attached
Warrant No. ___, hereby exercises the right to purchase (exchange)
_________________ shares of Common Stock covered by such Warrant.  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.
 
1.           Form of Exercise.  The undersigned holder intends that payment of
the Exercise Price shall be made as:
 
 
a “Cash Exercise” with respect to _________________ Warrant Shares

 
 
b. “Exchange Exercise” with respect to _________________ Warrant Shares

 
 
 
2.           Payment of Exercise Price.  The Holder shall pay the aggregate
Exercise Price in the sum of $___________________ to the Company in accordance
with the terms of the Warrant.
 
The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company.
 
Signature:       _____________________________________  
 
Name (print):  _____________________________________   
 
Title (if applic.)_____________________________________ 
 
Company (if applic.):_________________________________
 
 

 
7

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Series A Warrant No. ___ with respect to the number of shares of Common Stock
covered thereby set forth below, to:
 
Name of Assignee
 
Address/Fax Number
 
No. of Shares
                                                                     

 
 
Dated:   __________________           Signature:_____________________________
 
 
 
Witness:______________________________          
 
 
 

 
8

--------------------------------------------------------------------------------

 
